 

Exhibit 10.1

 

AMENDMENT TO

AMENDED AND RESTATED WARRANTS TO PURCHASE STOCK

  

This Amendment (this “Amendment”) to Amended and Restated Warrants to Purchase
Stock is made and entered into effective as of the Expiration Date (as defined
in this Amendment), by and between Enumeral Biomedical Holdings, Inc., a
Delaware corporation (the “Company”), and PacWest Bancorp (the “Holder”).
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in (a) that certain Amended and Restated Warrant to
Purchase Stock issued by the Company to Square 1 Bank on July 31, 2014 (the
“First Warrant”) and (b) that certain Amended and Restated Second Warrant to
Purchase Stock issued by the Company to Square 1 Bank on July 31, 2014 (the
“Second Warrant”, and together with the First Warrant, each a “Warrant” and
collectively, the “Warrants”).

 

WHEREAS, the First Warrant entitles the Holder to purchase 54,245 shares of the
Company’s common stock at an exercise price of $0.73 per share, and the Second
Warrant entitles the Holder to purchase 12,329 shares of the Company’s common
stock at an exercise price of $0.73 per share;

 

WHEREAS, the Company and the Holder desire to amend each Warrant as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:

 

1.          Expiration Date. “Expiration Date” as listed on the first page of
each Warrant and as otherwise used in each Warrant will mean December 12, 2016,
as may be extended by the Company in its sole discretion.

 

2.          Exercise Price. The “Initial Exercise Price” listed on the first
page of each Warrant is hereby deleted and replaced with “$0.125 per share”.

 

3.          Adjustments for Diluting Issuances. Section 2.4 of each Warrant is
hereby deleted in its entirety.

 

4.          Necessary Acts. Each party to this Amendment hereby agrees to
perform any further acts and to execute and deliver any further documents that
may be necessary or required to carry out the intent and provisions of this
Amendment and the transactions contemplated hereby.

 

5.          Governing Law. This Amendment will be governed by and construed
under the laws of the State of North Carolina without regard to conflicts of
laws principles that would require the application of any other law.

 

6.          Continued Validity. Except as otherwise expressly provided herein,
each Warrant shall remain in full force and effect.

  

[Signature Page Follows]

 

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this Amendment to Amended and
Restated Warrants to Purchase Stock as of the Expiration Date set forth above.



  

ENUMERAL BIOMEDICAL HOLDINGS, INC.   PACWEST BANCORP           By:

/s/ Matthew A. Ebert



 

By:

/s/ Jeff Krumpoch           Name: Matthew A. Ebert   Name: Jeff Krumpoch        
  Title:  General Counsel   Title: SVP/Corporate Controller

 

 

